Citation Nr: 0115799	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a digestive disorder, diagnosed as hiatal hernia with 
gastroesophageal reflux.

2.  Entitlement to an increased (compensable) evaluation for 
inflammation of the pancreas.

3.  Entitlement to an evaluation in excess of 10 percent for 
right shoulder impingement with osteoarthritis.

4.  Entitlement to an evaluation in excess of 10 percent for 
left shoulder impingement with osteoarthritis.

5.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right elbow.

6.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left elbow.

7.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right hand.

8.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left hand.

9.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right ankle.

10.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the left ankle.

11.  Entitlement to service connection for blindness.

12.  Entitlement to service connection for hearing loss 
disability.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1939 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claims for increased 
ratings for a digestive disorder and inflammation of the 
pancreas, and for a total rating based on individual 
unemployability.  In addition, the RO granted entitlement to 
service connection for osteoarthritis of various joints and 
assigned separate 10 percent disability ratings to each.  The 
veteran disagreed with the increased rating denials and the 
evaluations for the newly granted service connection claims 
by correspondence dated in November 1999.  Accordingly, all 
issues with respect to osteoarthritis are now taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the statement of the case and the supplemental statement 
of the case have indicated that all pertinent evidence has 
been considered, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Further, as a procedural matter, the Board notes that the 
veteran's original claims file has apparently been lost and 
there are no service medical records or medical evidence 
associated with the claims file regarding the initial grants 
of service connection from the 1970s.  An attempt has been 
made to reconstruct the veteran's claims file for purposes of 
the claims now on appeal.  To that end, the veteran's claims 
of entitlement to higher ratings, service connection for 
blindness, and entitlement to a total disability rating will 
be discussed below, the remaining issues of entitlement to 
service connection for a hearing loss disability and tinnitus 
will be discussed only in the REMAND section of this Board 
decision.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issues of a entitlement to service 
connection for osteoarthritis of the cervical and lumbar 
spines.  If he desires to pursue these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of these issues, the 
Board has no jurisdiction of the issues at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's service-connected digestive disability is 
manifested primarily by subjective complaints of 
constipation, heartburn, and dyspepsia; and objective 
findings of hiatal hernia with reflux.  He takes prescription 
medication to control symptoms.

3.  There is no objective clinical evidence of persistently 
recurrent epigastric distress with substernal, arm, or 
shoulder pain, or considerable impairment of health.

4.  There is no objective clinical evidence of pancreatitis.

5.  The veteran's bilateral shoulder disabilities are 
principally manifested by X-ray evidence of osteoarthritis, 
complaints of pain with overhead movement, and objective 
findings of normal range of motion.

6.  There is no shoulder tenderness, no weakness, no 
instability, and no evidence of ankylosis of the 
scapulohumeral articulation, malunion of the humerus or 
recurrent dislocations of the humerus at the scapulohumeral 
joint, or nonunion of the clavicle or scapula with or without 
loose movement.  

7. The veteran's elbow disabilities are currently manifested 
by subjective complaints of limitation of motion and 
stiffness; and objective findings of crepitus to range of 
motion testing.  X-rays show arthritis of the elbows. 

8.  Flexion of the forearm is limited to 95 degrees on the 
left and to 135 degrees on the right; extension is limited to 
20 degrees on the left but is not limited on the right.

9.  There is no objective clinical evidence of pain, 
tenderness, sensitivity, or bony deformities of either elbow.

10.  The veteran's hand disabilities are currently manifested 
by subjective complaints of non-specific pain and stiffness 
associated with numbness and tingling of two fingers; and 
objective findings of essentially normal range of motion, 
good grip strength, and normal sensation and motor function.  
There is objective clinical evidence of osteoarthritis of the 
fingers.  

11.  The veteran's ankle disabilities are currently 
manifested by subjective complaints of a chronic dull ache 
and pain with prolonged walking; and objective findings of 
normal range of motion with X-ray evidence of degenerative 
arthritis.

12.  There is no objective clinical evidence of tenderness, 
malunion or nonunion of the tibia and fibula, or ankle 
ankylosis of either ankle.

13.  The clinical evidence demonstrates that the veteran's 
blindness is due to age-related macular degeneration.

14.  The veteran has occupational experience as a mail clerk 
and last worked on a full time basis in 1986.

15.  The veteran's service connected disabilities include:  
limited motion of forearm rated at 20 percent disabling; 
degenerative osteoarthritis of the right and left ankles, 
right and left hands, right elbow, right and left shoulders 
each rated at 10 percent disabling; degenerative 
osteoarthritis of the left elbow now rated at 20 percent 
disabling; inflammation of the pancreas rated at 0 percent 
disabling; a condition of the digestive system now rated at 
10 percent disabling; and inflammation of the gallbladder 
rated at 0 percent disabling.

16.  The veteran's service-connected disorders, more likely 
than not, are of such severity as to preclude him from 
securing and following any form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an evaluation of 10 percent, but no 
more, for a digestive disorder, diagnosed as hiatal hernia 
with gastroesophageal reflux, have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.112, 4.113, 4.114, Diagnostic Codes (DCs) 
7346, 7348 (2000). 

2.  The criteria for a compensable evaluation for 
inflammation of the pancreas have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.14, 4.112, 4.113, 4.114, DC 7347 (2000). 

3.  The criteria for an evaluation in excess of 10 percent 
for right shoulder impingement with osteoarthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Plate I, DCs 5003, 5010, 5200, 5201, 5202, 
5203, 5204 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for left shoulder impingement with osteoarthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71, 4.71a, Plate I, DCs 5003, 5010, 5200, 5201, 5202, 
5203, 5204 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, Plate I, DCs 5003, 5010, 5205, 5206, 5207, 5208, 
5209 (2000).

6.  The criteria for an evaluation of 20 percent, but no 
more, for osteoarthritis of the left elbow have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71, 4.71a, Plate I, DCs 5003, 5010, 5205, 5206, 5207, 5208, 
5209 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, DCs 5003, 5010, 
5227 (2000).

8.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, DCs 5003, 5010, 
5227 (2000).

9.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the right ankle have not been met.  
38 U.S.C.A. §  1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5262, 5270, 5271 (2000). 

10.  The criteria for an evaluation in excess of 10 percent 
for osteoarthritis of the left ankle have not been met.  
38 U.S.C.A. §  1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5262, 5270, 5271 (2000). 

11.  Blindness is not shown to be incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

12.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

Increased Rating for a Digestive Disorder, 
Diagnosed as Hiatal Hernia with Gastroesophageal Reflux

The RO has rated the veteran's gastrointestinal disability 
under DC 7348.  The Board will also consider DC 7346 for 
hiatal hernia.  Under the provisions of DC 7346 (hiatal 
hernia), a 10 percent evaluation is warranted for two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. 
§ 4.114, DC 7346 (2000).

Under DC 7348 (vagotomy), a 20 percent evaluation is 
warranted in the case of recurrent ulcer with incomplete 
vagotomy; a 30 percent evaluation is warranted with symptoms 
and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea.  Finally, a 40 percent 
evaluation is warranted followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention.  38 C.F.R. § 4.114, DC 7348 (2000).  The 
Note to DC 7348 indicates that recurrent ulcers following a 
complete vagotomy should be rated under DC 7305, with a 
minimum rating of 20 percent; a vagotomy with dumping 
syndrome should be rated under DC 7308.  Finally, diseases of 
the digestive system, particularly within the abdomen, which 
produce a common disability picture characterized by varying 
degrees of abdominal pain, anemia, and disturbances in 
nutrition are considered coexisting abdominal conditions and 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principles of 
pyramiding outlined in 38 C.F.R. § 4.14.

Medical records reflect that the veteran underwent a right 
transverse colectomy in December 1996 after complaints of 
bright red rectal bleeding and weight loss.  He denied 
constitutional symptoms of nausea, vomiting, diarrhea, 
constipation, fever, chills, and anorexia.  His pre-operative 
physical examination showed that his abdomen was soft and 
nontender.  There was no rebound, no organomegaly, and no 
hernias palpated.  He was diagnosed with colon cancer.  

An August 1998 barium swallow showed a hiatal hernia with 
reflux but was noted to be an otherwise normal study.  In an 
October 1998 barium enema, diverticular changes of the 
sigmoid and descending colon were noted.  Outpatient 
treatment notes dated throughout 1999 reflect that the 
veteran continued to be in stable health and he was still 
active.  Medications included warfarin and he had no signs of 
gastrointestinal bleeding.

In an August 1999 VA digestive examination report, the 
veteran complained of regular constipation, constant 
heartburn, and dyspepsia.  Medications included Metamucil, 
ranitidine, Maalox, Tums, and Pepto-Bismol.  He denied nausea 
or vomiting.  Physical examination revealed that he was well-
nourished, well developed, and in no acute distress.  His 
abdomen was soft, depressible, with epigastric tenderness but 
no guarding, no rebound, no masses, and no visceromegaly.  
The final diagnoses included status/post cholecystectomy with 
no apparent residuals, and gastrointestinal problems due to 
hiatal hernia with gastroesophageal reflux disease, stage I 
to II.

After reviewing the applicable rating criteria, and the 
objective findings and subjective complaints, the Board is of 
the opinion that a 10 percent evaluation, but no more, for 
the veteran's gastrointestinal disability is warranted.  
Taken together, the complaints of constipation, heartburn, 
dyspepsia, and gastroesophageal reflux with hiatal hernia 
which requires regular prescription medication for control, 
more nearly approximates a 10 percent rating for a 
gastrointestinal disability under DC 7346.  As such, 
considering the provisions of 38 C.F.R. § 4.7, the Board 
concludes that the overall pathology is more consistent with 
the assignment of a 10 percent rating.  In entering this 
decision, reasonable doubt was considered and resolved in the 
veteran's favor.

The Board also finds, based on the evidence of record, that 
the objective findings of the veteran's gastrointestinal 
disability do not warrant more than a 10 percent evaluation 
under any of the relevant diagnostic codes.  First, there is 
no evidence of considerable impairment of the veteran's 
health due to his gastrointestinal disability.  Specifically, 
the evidence shows that the veteran's health has been stable 
over a period of time.  Further, although his most recent 
hemoglobin and hematocrit were noted to be 10.5 and 31.5, 
respectively, there is no indication that it caused any 
impairment in the veteran's overall health.  Therefore, there 
is no basis on which to assign a higher rating under DC 7346.  
Moreover, except for weight loss in 1996 associated with a 
diagnosis of colon cancer, the veteran's weight has appeared 
to be consistent.  Accordingly, there is no basis on which to 
assign a higher than 10 percent evaluation under DC 7346.  

Similarly, as there is no evidence of ulcer disease, alkaline 
gastritis, or persistent diarrhea, which would warrant a 
higher rating under DC 7348.  Specifically, neither an upper 
or lower GI examination conducted in 1998 showed evidence of 
an ulcer or an incomplete vagotomy.  Therefore, there is no 
basis under DC 7348 for a higher disability rating.  In 
conclusion, taking into consideration the objective findings 
as well as the subjective statements of the veteran, the 
Board finds that his gastrointestinal disability warrants a 
10 percent evaluation, but no more.

Increased (Compensable) Rating for Inflammation of the 
Pancreas

The RO has rated the veteran's pancreatic disability under DC 
7347 for pancreatitis.  Under the provisions of DC 7347, a 10 
percent evaluation is warranted with at least one recurring 
attach of typical severe abdominal pain in the past year.  A 
30 percent evaluation is warranted with moderately severe 
pancreatitis, with at least 4-7 typical attacks of abdominal 
pain per year with good remission between attacks.  A 60 
percent evaluation is warranted with frequent attacks of 
abdominal pain, loss of normal body weight and other findings 
showing continuing pancreatic insufficiency between acute 
attacks.  Finally, a 100 percent evaluation is warranted with 
frequent recurrent disabling attacks of abdominal pain with 
few pain free intermissions and with steatorrhea, 
malabsorption, diarrhea, and severe malnutrition.  38 C.F.R. 
§ 4.114, DC 7347 (2000).

Based on the medical evidence described in detail above, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for inflammation of the pancreas at this time.  
Significantly, none of the treating physicians has ever 
indicated that the veteran experienced signs or symptoms of 
pancreatitis.  Moreover, outpatient treatment records dated 
throughout 1999 reflect that the veteran was in stable 
health.  Therefore, there was no indication of the typical 
severe abdominal pain contemplated by the regulations for a 
10 percent disability rating.  Finally, there is no 
laboratory or clinical studies supporting a finding of 
abdominal pain resulting from pancreatitis.  As such, there 
is no basis on which to assign a compensable rating for 
inflammation of the pancreas under DC 7347.  

Increased Evaluations for Osteoarthritis of the 
Shoulders, Elbows, Hands, and Ankles

The RO rated the veteran's osteoarthritis under DCs 5003 and 
5010.  The Board will also consider the appropriate 
diagnostic code for the parts affected.  In general, 
arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2000).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.  

Arthritis of the Right and Left Shoulders

The RO has rated the veteran's right and left shoulder 
disabilities under DC 5203-5010.  The Board will also 
consider DCs 5200, 5201, 5202, and 5204, for scapulohumeral 
ankylosis, limitation of motion of the arm, impairment of the 
humerus, and impairment of the clavicle or scapula.  Evidence 
on file reveals that the veteran is right handed.

In addition to the arthritis regulations outlined above, a 30 
percent evaluation is warranted under DC 5200 for favorable 
ankylosis of the scapulohumeral articulation (major arm) with 
abduction to 60 degrees, when the veteran can reach his mouth 
and head.  Under DC 5201, a 20 percent evaluation (major arm) 
is warranted with limitation of motion of the arm at shoulder 
level, a 30 percent evaluation requires limitation of motion 
to midway between the side and shoulder level.  A 40 percent 
evaluation is in order with limitation of the arm to 25 
degrees from the side under this code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation may be granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation would be in order for fibrous union of the 
humerus.  Finally, under DC 5203, a 20 percent evaluation, 
the highest available under this code, is warranted for 
dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  A 10 percent rating 
contemplates either nonunion without loose movement, or 
malunion. 

In an August 1999 VA joints examination report, the veteran 
reported a several year history of bilateral anterior 
shoulder pain, left worse than right.  He reported that he 
fell in 1995 and sustained a rotator cuff injury to the right 
shoulder, which required surgery.  He denied any specific 
left shoulder injury but both hurt with overhead activity.  
Physical examination revealed no evidence of shoulder 
tenderness.  Range of motion was reported at 165 degrees of 
abduction on the right, 170 degrees of abduction on the left, 
and 170 degrees of flexion, 90 degrees of external rotation, 
80 degrees of internal rotation, all bilaterally.  He had 5/5 
supraspinatus muscle strength in the shoulders bilaterally.  
He exhibited positive impingement signs but otherwise had no 
signs of instability.

Based on the evidence outlined above, the Board finds that 
the veteran's shoulder disabilities are appropriately 
evaluated at 10 percent disabling respectively.  First, there 
is no evidence to support a finding of ankylosis of the 
scapulohumeral articulation.  In the most recent VA 
examination, the veteran demonstrated essentially full range 
of motion of the shoulder.  Moreover, he complained primarily 
of pain in the shoulders with overhead movement, suggesting 
that he can move the shoulder above his head.  Because the 
evidence does not show ankylosis of the shoulders, there is 
no basis under DC 5200 for an increased rating.

Next, the Board concludes that the criteria for a higher than 
10 percent rating under DC 5201 are not met.  Significantly, 
as noted above, the veteran was reported to have essentially 
full range of motion of the shoulders as shown by 165/180 
degrees of abduction on the right and 170/180 degrees of 
abduction on the left, and 90/90 and 80/90 degrees of 
external and internal rotation bilaterally, respectively.  
While the evidence is uncontroverted that the veteran has 
subjective complaints of limitation of motion, there is no 
competent evidence that his limitation warrants a higher 
evaluation under this code.  Moreover, while the Board 
recognizes the veteran's complaints of subjective pain on 
motion, the Board finds that his pain on motion is adequately 
compensated by the assignment of a 10 percent evaluation.  

In addition, there is no evidence of malunion of the humerus 
or recurrent dislocation of the humerus at the scapulohumeral 
joint such to warrant a greater evaluation under DC 5202.  
Finally, the Board notes that a 20 percent evaluation under 
DC 5203 requires nonunion of the clavicle or scapula with or 
without loose movement.  The most recent X-rays of the 
shoulders showed arthritis but no anatomical dislocation; 
therefore, there is simply no basis on which to grant a 
higher than 10 percent evaluation under DC 5203.  In sum, the 
Board concludes that the current 10 percent disability 
ratings are appropriate for the veteran's right and left 
shoulder disabilities.

Arthritis of the Right and Left Elbows

The RO has rated the veteran's right and left elbow 
disabilities under DC 5299-5003/5010.  The Board will also 
consider DCs 5205, 5206, 5207, 5208, and 5209 for ankylosis 
of the elbow, limitation of motion of the forearm, and an 
elbow impairment.  Under DC 5205, favorable ankylosis of the 
major elbow at an angle between 90 degrees and 70 degrees is 
rated as 40 percent disabling; intermediate ankylosis of the 
major elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees is rated as 50 percent disabling; 
unfavorable ankylosis of the major elbow at an angle of less 
than 50 degrees or with complete loss of supination or 
pronation is rated as 60 percent disabling.  Under DC 5205, 
favorable ankylosis of the minor elbow at an angle between 90 
degrees and 70 degrees is rated as 30 percent disabling; 
intermediate ankylosis of the minor elbow at an angle of more 
than 90 degrees or between 70 degrees and 50 degrees is rated 
as 40 percent disabling; unfavorable ankylosis of the minor 
elbow at an angle of less than 50 degrees or with complete 
loss of supination or pronation is rated as 50 percent 
disabling.

The rating schedule provides a noncompensable evaluation for 
limitation of flexion of the forearm to 110 degrees under DC 
5206.  A 10 percent evaluation is assigned for limitation of 
flexion of the forearm to 100 degrees.  A 20 percent 
evaluation is provided for limitation of flexion of the 
forearm to 90 degrees.  Under DC 5207, a 10 percent 
evaluation is provided for limitation of extension of the 
forearm to 60 degrees.  A 20 percent evaluation is provided 
for limitation of extension of the forearm to 75 degrees.  
Under DC 5208, limitation of flexion of the forearm to 100 
degrees with limitation of extension to 45 degrees warrants a 
20 percent evaluation for both the major and minor arms.  
Under DC 5209, a 20 percent rating is warranted for residuals 
of fracture of the elbow joint of either upper extremity when 
there is marked cubitus varus or cubitus valgus deformity or 
when there is an ununited fracture of the head of the radius.  

With respect to his elbows, the veteran reported limited 
motion and stiffness of the left elbow and pain with range of 
motion in the right elbow.  He related that he injured his 
left elbow and forearm in service, which required surgical 
intervention.  An elbows examination reflected no evidence of 
pain or swelling, bilaterally.  Flexion was reported at 20-95 
degrees on the left, and 0-135 degrees on the right.  There 
was crepitus to range of motion testing in both elbows.  A 
forearms examination noted a well healed incision scar 
without evidence of pain, tenderness, or sensitivity noted.  
There were otherwise no gross bony deformities.  Range of 
motion was 70 degrees of pronation and 70 degrees of 
supination in the left forearm, and 90 degrees of pronation 
and 90 degrees of supination in the right forearm.  There was 
a positive Tinel's sign over the medial epicondyles, 
bilaterally.

Based on the evidence outlined above, the Board finds that 
the veteran's right elbow disability is appropriately 
evaluated at 10 percent disabling.  It is further the Board's 
opinion that a 20 percent evaluation, but no more, for a left 
elbow disability is warranted at this time.  First, in this 
case, there is no evidence that the veteran has ankylosis of 
either elbow.  Therefore, there can be no basis on which to 
grant a higher evaluation under DC 5205.  

Nonetheless, while the most recent VA joint examination 
report revealed that the range of motion of the right elbow 
was essentially normal, the evidence showed that the left 
elbow flexion was limited to 95 degrees.  As noted above, 
limitation of flexion of the forearm to 100 degrees warrants 
a 10 percent evaluation and limitation to 90 degrees warrant 
a 20 percent evaluation.  Resolving doubt in the veteran 
favor, and considering the provisions of 38 C.F.R. § 4.7, the 
Board finds that the limitation of left elbow flexion to 95 
degrees warrants a 20 percent evaluation under DC 5206.  
However, there is no basis for a higher evaluation for a left 
elbow disability.  Specifically, a higher than 20 percent 
evaluation requires flexion to be limited to 70 degrees, 
which is not supported by the record.  Further, while 
extension of the left elbow is limited, there is no basis for 
a higher rating under DC 5208 because the limitation of 
motion does not meet the criteria.  Finally, DC 5209 is not 
for application as there is no evidence of a flail joint, 
joint fracture, or deformity of either elbow.  In sum, the 
Board finds that a 10 percent rating is appropriate for a 
right elbow disability and the veteran's left elbow 
disability currently warrants a 20 percent evaluation.

Arthritis of the Right and Left Hands

The RO has rated the arthritis of the veteran's hands under 
5299-5003/5010.  The Board will also consider ankylosis of 
multiple fingers under the appropriate diagnostic codes, 
including DCs 5216-5227.

With respect to his hand and wrists complaints, the veteran 
reported a chronic history of non-specific pain and stiffness 
in his fingers with numbness and tingling of the ulnar two 
digits.  A wrists examination showed no gross bony 
deformities.  Flexion was reported at 45 degrees with 30 
degrees of extension, bilaterally.  Tinel's, Phalen's, and 
pronator compressions tests were negative, bilaterally.  Good 
radial pulses were noted.  A hands examination revealed 
mildly positive CMC (carpal metacarpal) grind test in the 
thumbs bilaterally with a mild amount of pain in the MCP 
(metacarpophalangeal joint), PIP (proximal interphalangeal), 
and DIP (distal interphalangeal) joints.  Full range of 
motion was noted at the MCP, PIP, and DIP joints with the 
exception of the left small finger MCP joint which had from 
45-90 degrees of flexion.  The left ring, middle, and small 
fingers MCP joints showed flexion from 30-90 degrees.  Grip 
strength was 5/5, and sensation and motor function were 
intact, bilaterally.

After a review of the record, the Board concludes that a 
greater than 10 percent evaluation for arthritis of the hands 
is not warranted at this time.  First, while the most recent 
VA examination report related that the veteran was 
experiencing pain and stiffness in his fingers, there was no 
evidence of favorable or unfavorable ankylosis of any 
fingers.  Further, the physical examination revealed that he 
had full grip strength and intact motor and sensory 
functions.  Accordingly, there is no evidence of current 
chronic residuals beyond that contemplated by the assigned 10 
percent evaluations for arthritis. 

Arthritis of the Right and Left Ankles

The RO has rated the veteran's ankle disabilities under DCs 
5271-5003.  The Board will also consider DCs 5262 and 5270 
based upon impairment of the tibia and fibula and ankle 
ankylosis.  

Under DC 5262, impairment of the tibia and fibula, manifested 
by malunion, with marked knee or ankle disability warrants a 
30 percent evaluation, while malunion with moderate knee or 
ankle disability warrants a 20 percent rating.  Malunion of 
the tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  Nonunion of the tibia and 
fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent evaluation.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  When 
there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under DC 5271.  When there 
is moderate limitation of motion of the ankle, a 10 percent 
evaluation may be assigned.

With respect to the ankles, the veteran complained of a 
chronic dull ache and increased pain with prolonged walking 
of greater than two blocks.  Physical examination of the 
ankles reflected no evidence of tenderness.  Range of motion 
was reported at 10 degrees of dorsiflexion and 45 degrees of 
plantar flexion, bilaterally.  There was good subtalor motion 
in the ankle and a negative drawer sign.  X-ray evidence 
showed degenerative changes of the ankles.  

In evaluating the veteran's ankle disabilities, the Board 
notes that there is no clinical evidence supporting a finding 
of nonunion or malunion of the tibia and fibula under DC 
5262.  The most recent X-ray report showed arthritis but no 
anatomical abnormalities.  Accordingly, the Board is unable 
to grant a higher evaluation under DC 5262.  The Board 
further notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the ankles.  As 
such, the provisions of DC 5270 are not for application in 
evaluating the veteran's ankle pathology.  Further, while 
some limitation of motion is noted with respect to 
dorsiflexion, the Board concludes that it is consistent with 
moderate limitation and a 10 percent evaluation is 
appropriate.

With respect to all the veteran's claims for increased 
ratings, the Board has considered the veteran's complaints of 
pain and functional loss.  However, even considering the 
standards outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and the provisions of 38 C.F.R. § 4.40 et seq., there is no 
basis on which to grant higher ratings than those currently 
assigned.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned ratings.  As noted above, the Board has 
reviewed the physical examinations and complaints but finds 
that the functional limitation due to pain is contemplated in 
the current assigned ratings, and that indicia of a higher 
ratings, such as atrophy, muscle wasting, incoordination, 
weakness, excess fatigability, etc., are not shown.  
Considering all of the evidence, the veteran's symptoms are 
not such as to warrant disability ratings in excess of the 
ones assigned herein.  There is, therefore, no basis for 
further increased ratings under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).

Moreover, the Board has considered the veteran's written 
statements that his disabilities are worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of increased disabilities.

Finally, the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  These requirements 
for the consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
disabilities related to osteoarthritis are correctly 
evaluated.

Entitlement to Service Connection for Blindness

In addition to the regulations with respect to increased 
evaluations, the Board notes that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously noted, the veteran's claims file has been lost 
and the service medical records are not available.  He 
maintains that he suffered from problems with his eyes in 
service and should now be service-connected for blindness.

Post service medical records confirm that the veteran is 
legally blind and has undergone blind rehabilitation 
training.  A letter dated in April 1997 from the veteran's 
private treating physician reflects that he had been treated 
for macular degeneration since January 1991 and was legally 
blind.  At the time of his initial work-up in January 1991, 
the veteran complained of a two-three week history of sudden 
onset of decreased vision in the right eye.  He reported that 
his vision was 20/20 in both eyes on examination in November 
1990.  After a physical examination, he was diagnosed with 
"age-related" macular degeneration of the right eye.  As 
noted, the veteran is now legally blind.

Based on the above evidence, the Board finds that the 
veteran's claim must be denied.  First, even accepting the 
veteran's contention that he experienced an undefined problem 
with his eyes in service, there is no indication that his 
current macular degeneration is related to service.  
Specifically, during the time of the initial diagnosis in 
1991, the veteran acknowledged that his vision several months 
prior was 20/20.  Moreover, neither his private treating 
physician or any follow-up VA physician has attributed the 
veteran's diminished vision to his active service, nor did 
they indicate that it was of long standing duration.  
Finally, the Board is persuaded by the medical evidence 
indicating that the veteran's blindness from macular 
degeneration is age-related.  Accordingly, the Board finds 
that there is no connection between the veteran's blindness 
and military service and the claim must be denied.

Total Rating for Compensation Purposes Based on Individual 
Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  The regulations 
provide that total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities; provided that, if there is only one 
such disability, this disability is ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
is at least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2000).  
For purposes of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2), (4) (2000).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2000).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2000).

In this case, the Board notes that the veteran's service 
connected disabilities include: limited motion of forearm 
rated at 20 percent disabling, degenerative osteoarthritis of 
the right and left ankles, right and left hands, right elbow, 
right and left shoulders each rated at 10 percent disabling, 
degenerative osteoarthritis of the left elbow now rated at 20 
percent disabling, inflammation of the pancreas rated at 0 
percent disabling, a condition of the digestive system now 
rated at 10 percent disabling, and inflammation of the 
gallbladder rated at 0 percent disabling.  A rating decision 
dated in December 1999 reflects that the combined rating for 
the veteran's service-connected disabilities was 70 percent 
from July 1997.  Clearly, the veteran meets the percentage 
standards set forth in 38 C.F.R. § 4.16(a) for a total 
disability rating.

Once the veteran meets the schedular rating requirements, the 
issue becomes whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  That is to say, work which is more than 
marginal, and permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes his or her case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran maintained that he worked for many years as a 
postal clerk and retired in 1986.  While the U.S. Postal 
Service was unable to confirm the veteran's past employment, 
the Board accepts the veteran's assertions that he last 
worked on a full time basis in 1986.  Moreover, and most 
significant to the Board's decision, the veteran's VA primary 
care provider reported by letter dated in April 2000 that the 
veteran had degenerative arthritis of multiple joints which 
limited his ability to seek or obtain gainful employment.  
While the VA physician acknowledged that the veteran's other 
medical conditions (undefined as to whether he was referring 
to the veteran's other service-connected disabilities or 
nonservice-connected disabilities) contributed to his 
inability to work, the Board is persuaded by the tenor and 
tone of the letter that degenerative arthritis is the primary 
cause of the veteran's unemployability. 

Based on the above evidence, it is the opinion of the Board 
that the veteran's service-connected disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  The severity of his service-connected 
disorders (specifically degenerative arthritis of multiple 
joints), when reviewed alone, more likely than not render the 
veteran unemployable.  That is to say, the nature and extent 
of the veteran's service-connected disabilities are such that 
he could not realistically be expected to obtain or maintain 
substantially gainful employment.  While nonservice-connected 
disabilities may be present, their effect on employability 
must be completely disregarded, as well as his advanced age.  
See 38 C.F.R. § 3.341(a) (2000); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  Accordingly, it is the opinion of the 
Board that the veteran's severe service-connected 
disabilities meet this standard.  With resolution of 
reasonable doubt in the veteran's favor, a total compensation 
rating based on individual unemployability is warranted. 

On a final procedural note, during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law also eliminated the concept 
of well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the date 
of enactment but not yet final as of that date.

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the Veterans Claims Assistance Act.  By virtue of the 
information contained in the statements of the case and the 
supplemental statement of the case issued during the pendency 
of the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran has been 
associated with the claims file.  In addition, the veteran 
underwent a VA examination and VA outpatient treatment 
records and hospital notes are associated with the claims 
file.  Finally, the veteran has submitted various written 
statements in support of his claims which have been 
considered.  Therefore, the Board finds that the requirements 
of the Veterans Claim Assistance Act have been satisfied as 
to the above issues.


ORDER

Entitlement to an increased evaluation of 10 percent, but no 
more, for a digestive disorder, diagnosed as hiatal hernia 
with gastroesophageal reflux, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

The claim for entitlement to an increased (compensable) 
evaluation for inflammation of the pancreas is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for right shoulder impingement with osteoarthritis is 
denied.

The claim for entitlement to an evaluation in excess of 10 
percent for left shoulder impingement with osteoarthritis is 
denied.

The claim for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the right elbow is denied.

Entitlement to an evaluation of 20 percent, but no more, for 
osteoarthritis of the left elbow is granted, subject to the 
law and regulations governing the payment of monetary 
benefits. 

The claim for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the right hand is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the left hand is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the right ankle is denied.

The claim for entitlement to an evaluation in excess of 10 
percent for osteoarthritis of the left ankle is denied.

The claim for entitlement to service connection for blindness 
is denied.

The claim for entitlement to a total disability rating for 
compensation purposes based on individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

With respect to the remaining claims, the veteran contends, 
in essence, that he is entitled to service connection for 
hearing loss disability and for tinnitus.  Specifically, he 
maintains that he was subjected to acoustic trauma while in 
service and he has had trouble with hearing since that time.  
As an initial matter, the Board finds that due process 
requires a remand.  As noted above, the Veterans Claims 
Assistance Act of 2000 expands VA's obligations in assisting 
a veteran to develop a claim.  In this case, the Board notes 
that the veteran has not undergone a VA examination in order 
to determine the status of his hearing loss disability and 
tinnitus.  While it appears that the veteran has been 
examined in the VA audiology clinic, there is no indication 
of whether he currently has a hearing loss disability and/or 
tinnitus and there is no opinion as to the etiology of any 
current hearing loss.  Further, the veteran is advised that 
while the case is on remand status, he is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).  Finally, in order to make certain that all 
records are on file, while the case is undergoing other 
development, a determination should be made as to whether 
there are any additional records that should be obtained.  

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the nature and severity of any 
hearing loss disability and tinnitus.  
After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of the veteran's 
defective hearing and/or tinnitus, if 
found.  Specifically, it should be 
indicated whether the veteran's defective 
hearing and/or tinnitus are as likely as 
not related to noise exposure during 
active duty service, occupational noise 
exposure after service, advancing age, or 
some other cause.  If a determination can 
not be made without resort to 
speculation, that matter should also be 
set forth in the claims folder. 

4.  Thereafter, the RO should 
readjudicate the claims for entitlement 
to service connection for a bilateral 
hearing loss disability and for tinnitus.  
To the extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



